

116 HR 6990 IH: Homeless Veterans Credit Repair, Enhancement, and Debt Improvement for Tomorrow Act
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6990IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Pallone (for himself and Mr. Rose of New York) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to conduct a study on the effect of financial and credit counseling for housing unstable veterans.1.Short titleThis Act may be cited as the Homeless Veterans Credit Repair, Enhancement, and Debt Improvement for Tomorrow Act or the Homeless Veterans CREDIT Act.2.Study on financial and credit counseling(a)Study requiredThe Secretary of Veterans Affairs shall conduct a comprehensive study on—(1)the use of and variation of financial and credit counseling services available for housing unstable veterans;(2)barriers to accessing financial and credit counseling for housing unstable veterans; and(3)the ability to evaluate and assess the potential effects of financial and credit counseling for housing unstable veterans with respect to housing, employment, income, and other outcomes the Secretary determines appropriate.(b)MethodologyIn conducting the study under subsection (a), the Secretary shall—(1)survey—(A)housing unstable veterans who are enrolled in the Supportive Services for Veterans Families program; (B)housing unstable veterans who do not seek or receive the care or services under such program or a similar program;(C)grantees of the Supportive Services for Veterans Families program;(D)financial and credit counselors; and(E)persons who are subject matter experts regarding the use of financial and credit counseling services that the Secretary determines appropriate; and(2)administer the survey to a representative sample of housing unstable veterans and veterans in areas with high veteran homelessness.(c)Use and variation of servicesIn conducting the study under subsection (a)(1), the Secretary shall—(1)use data from the Supportive Services for Veterans Families program and other data collected by the Department of Veterans Affairs, data collected by other departments or agencies of the Federal Government, and data collected by nongovernmental entities to compare the use of and variation of financial and credit counseling services available for housing unstable veterans and such use and variation for other individuals; and(2)assess such services made available through the Supportive Services for Veterans Families program, including with respect to the types, modes of delivery, duration, consistency, and quality, of such services.(d)Barriers to counselingIn conducting the study under subsection (a)(2), the Secretary shall conduct research on the effects of the following perceived barriers to financial and credit counseling for housing unstable veterans surveyed in the study:(1)The cost of financial and credit counseling services.(2)The perceived stigma associated with seeking financial and credit counseling assistance.(3)The effect of driving distance or availability of other forms of transportation to the nearest facility that received a grant under the Supportive Services for Veterans Families program.(4)The availability of child care.(5)The comprehension of eligibility requirements for, and the scope of services available under, the Supportive Services for Veterans Families program.(6)The effectiveness of outreach for the services available to housing unstable veterans under the Supportive Services for Veterans Families program.(7)The location and operating hours of facilities that provide services to housing unstable veterans under the Supportive Services for Veterans Families program.(8)The COVID–19 pandemic and other health related issues.(9)Such other significant barriers as the Secretary considers appropriate.(e)Evaluation and assessment of effects of counseling(1)EffectsIn conducting the study under subsection (a)(3), the Secretary shall conduct research on the ability to evaluate and assess the potential effects of financial and credit counseling services on housing unstable veterans with respect to the following:(A)The effects of such services on employment by comparing the veterans who received such services and the veterans who did not receive such services.(B)The effects of such services on housing status by comparing the veterans who received such services and the veterans who did not receive such services.(C)The effects of such services on income by comparing the veterans who received such services and the veterans who did not receive such services.(D)The effects of such services on credit score by comparing the veterans who received such services and the veterans who did not receive such services.(E)The effects of such services on other outcomes the Secretary determines appropriate.(2)Data and recommendationsIn carrying out paragraph (1), the Secretary shall—(A)determine the relevant data that is available to the Secretary and determine the confidence of the Secretary with respect to accessing any additional data the Secretary may require; and(B)provide recommendations regarding the optimal research or evaluation design that would generate the greatest insights and value.(f)Discharge by contractThe Secretary may seek to enter into a contract with a qualified independent entity or organization to carry out the study and research required under this section, including such an entity or organization that is able to access credit scores, data maintained by the Internal Revenue Service, and other date beneficial to studying income.(g)Mandatory review of data by certain elements of Department(1)In generalThe Secretary shall ensure that the head of each element of the Department of Veterans Affairs specified in paragraph (2) reviews the results of the study conducted under subsection (a). The head of each such element shall submit to the Deputy Under Secretary for Health for Operations and Management the findings of the head with respect to the study, including recommendations regarding what data the Secretary should collect from grantees under the Supportive Services for Veterans Families program.(2)Specified elementsThe elements of the Department of Veterans Affairs specified in this paragraph are the following:(A)The Advisory Committee on Homeless Veterans established under section 2066 of title 38, United States Code.(B)The Advisory Committee on Women Veterans established under section 542 of title 38, United States Code.(C)The Advisory Committee on Minority Veterans established under section 544 of title 38, United States Code.(D)The Homeless Programs Office of the Veterans Health Administration.(E)The Office of Tribal Government Relations of the Department.(h)Reports(1)Interim reportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to Congress an interim report on the study under subsection (a).(2)Final reportNot later than 30 months after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the study under subsection (a). The report shall include—(A)the findings of the head of each element of the Department specified under subsection (g)(2); and(B)recommendations for such administrative and legislative action as the Secretary considers appropriate.(i)DefinitionIn this section:(1)The term housing unstable veteran means a veteran that is without a permanent place to live that is fit for human habitation.(2)The term Supportive Services for Veterans Families program means the program established pursuant to section 2044 of title 38, United States Code.